DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 04/25/2022.
Response to arguments
Claims 2-3, 7, 9-12, 16, 28-21, 25, 27-30 and 31 have been amended. Claims 1, 5-6, 8, 14-15, 17, 23-24 and 26 are cancelled. An Electronic Terminal Disclaimer filed on 04/25/2022 has been recorded and approved 04/25/2022. Therefore the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 2-4, 7, 9-13, 16, 18-22, 25, 27-30 and 31 are allowed. 
Allowable Subject Matter
Claims 2-4, 7, 9-13, 16, 18-22, 25, 27-30 and 31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Seol et al. (U.S 2013/0301454) and Liu et al. (U.S 2018/0227094).
Regarding in claims 2, 11 and 29. Seol, discloses method for hybrid beamforming structure for transmission and reception between a Base Station (BS) and a User Equipment (UE) selects one or more best beams from one or more analog beam sets having directivity on downlink and uplink and using the selected beams in combination and a plurality of Tx/Rx beams and BS transmits a plurality of beamformed signals by sweeping them simultaneously as indicated by reference numeral 410 and [0139]; the number of analog Tx/Rx beam supported at the same time. Liu, discloses beam management techniques may be used to identify, or otherwise discover, beam directions to use for initial data transmission/reception wherein the UE capability constraint may also restrict the scheduling of uplink transmissions by preventing multiple beam directions in the same group of beam directions from being scheduled to the same multi-layer MIMO uplink transmission of the UE, or multiple TX/RX chains are connected to the same antenna array, in which case the UE may be capable of simultaneously transmitting signals over multiple beam directions in the same group of beam directions.
However, none of Seol, Liu and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to transmitting, based at least in part on the indication, a set of sounding reference signals (SRSs) within a same symbol period, wherein each SRS of the set of SRSs is transmitted via a respective antenna port of a set of antenna ports, and wherein the number of antenna ports available for coincident use is greater than or equal to a number of antenna ports included in the set of antenna ports as recited in the context of claims 2, 11 and 29. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 3-4, 7, 9-10, 12-13, 16, 18-19, 21-22, 25, 27-28, 30 and 31 depend from claims 2, 11 and 29 are allowed since they depend from allowable claims 2, 11 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/03/2022